Citation Nr: 1429109	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-25 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for type II diabetes mellitus.  

2.  Entitlement to a compensable rating for erectile dysfunction.  

3.  Entitlement to service connection for kidney cancer with subsequent removal of the right kidney.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to May 1969, including combat service in the Republic of Vietnam, and his decorations include the Combat Action Ribbon.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from March and August 2010 rating decisions by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

These matters were previously before the Board in January 2013 when they were remanded for additional development.  In a March 2014 rating decision, the RO granted an increased 40 percent rating for the Veteran's service-connected diabetes, effective January 25, 2010 (the date of claim).  The issue has been characterized accordingly.  

The United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  In a July 2013 VA examination report for his diabetes, the Veteran raised a claim for TDIU, and such is part of the claim on appeal.  

The issues of service connection for kidney cancer and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  At no time during the appeal period is the Veteran's diabetes mellitus shown to have required insulin, a restricted diet, and regulation of activities, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

2.  At no time during the appeal period is the Veteran's erectile dysfunction, associated with his service-connected diabetes mellitus, shown to have been manifested by penile deformity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.119, Diagnostic Code 7913 (2013).  

2.  The criteria for a compensable rating for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.115b, Diagnostic Code 7522 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in a March 2010 letter that was provided before the August 2010 initial adjudication of the claims.  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claims.  He was told that the evidence must show that his service-connected disabilities had gotten worse.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, including Social Security Administration (SSA) records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  He was also afforded VA examinations in March 2010, March 2011 and July 2013, which the Board finds, cumulatively, are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, the Veteran has not reported worsening since July 2013.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Further, there has been substantial compliance with the Board's remand directives, as the RO provided an examination and issued a supplemental statement of the case.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

Diabetes Mellitus

Historically, an April 2002 rating decision granted service connection for diabetes mellitus, rated 20 percent disabling, effective January 30, 2001.  The instant claim for an increased rating was received on January 25, 2010.  As noted above, a March 2014 rating decision granted an increased 40 percent rating for the Veteran's diabetes, effective January 25, 2010.  

Diabetes mellitus is rated under Diagnostic Code 7913, which provides for a 40 percent rating when insulin, a restricted diet, and regulation of activities are required.  A 60 percent rating is warranted when insulin, a restricted diet, and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119.  Note 1 following Diagnostic Code 7913 provides that compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable evaluations are considered part of the diabetic process under Diagnostic Code 7913.  

The Board finds that a rating in excess of 40 percent is not warranted at any period throughout the appeal period.  There is no evidence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  On March 2010 VA examination, the Veteran reported denied any episodes of ketoacidosis.  While he reported hypoglycemia two to three times per month, he indicated he eats snacks to resolve such episodes, denying any hospitalizations specifically for his diabetes.  On March 2011 VA examination, the examiner noted that the Veteran has no episodes of hypoglycemia or ketoacidosis.  And on July 2013 VA examination, the Veteran denied any episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.  In addition, there is no evidence that the Veteran seeks treatment from a diabetic care provider twice a month.  The Board notes that the March 2011 VA examiner found that the Veteran had mild bilateral upper and lower extremity sensory peripheral neuropathy due to his service-connected diabetes.  However, such are of a severity that they are not separately compensable complications of his diabetes, and VA treatment records during the appeal period are otherwise negative for evidence of peripheral neuropathy of the upper and lower extremities to a compensable degree.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8516, 8522, 8529.  [Notably, the Veteran is already separately service-connected for retinopathy and cataracts, as well as erectile dysfunction, secondary to his diabetes mellitus.  There is no evidence of any further separately compensable complications of the Veteran's diabetes, and the matter of entitlement to a compensable rating for erectile dysfunction is addressed below.]  

What distinguishes the schedular criteria for the current 40 percent rating for diabetes from those for the next higher 60 percent rating is that in addition to requiring diet, insulin for control and regulation of activities, the diabetes must also require episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  The Board further notes that the criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive, i.e., each level of increase in the rating requires additional criteria which must be met to warrant the increase in the rating.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  

In this case, the evidence does not show that at any time during the appeal period manifestations of the Veteran's diabetes mellitus satisfied, or approximated, the criteria for the next higher, 60 percent, rating.  See 38 C.F.R. § 4.7.  Consequently, such rating is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Erectile Dysfunction

Historically, a March 2006 rating decision granted service connection for erectile dysfunction, rated 0 percent, effective April 15, 2005.  The instant claim for an increased rating was received on January 25, 2010.  

Under Diagnostic Code 7522, a 20 percent rating is warranted for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  

The Board finds that a compensable rating is not warranted at any period throughout the appeal period for the Veteran's erectile dysfunction.  On July 2013 VA examination, physical examination of the penis was normal, and the examiner noted that there was no evidence of deviation or deformity.  In addition, postservice private treatment records noted that the Veteran had a normal phallus.  Based on the evidence of record, the Board finds that a compensable rating is not warranted for the Veteran's erectile dysfunction.  .  See 38 C.F.R. § 4.7; Gilbert, 1 Vet. App. at 55-57.  

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's diabetes mellitus and erectile dysfunction.  The rating criteria specifically provide for an increased rating for the Veteran's diabetes mellitus if there are additional criteria met along with separately noncompensable complications of the diabetes.  While it is at least indicated that the Veteran has peripheral neuropathy of the upper and lower extremities, such is not shown to be of a severity to be separately rated, and there is no evidence of symptomatology not otherwise considered by the schedular rating criteria.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

A rating in excess of 40 percent for diabetes mellitus is denied.  

A compensable rating for erectile dysfunction is denied.  


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court in Stegall has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. at 271.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed below, the case must be returned to the RO.  

In January 2013, the Board remanded the kidney cancer claim to schedule the Veteran for a VA examination to, in part, provide an opinion as to whether the Veteran's kidney cancer was caused or aggravated by his service-connected diabetes mellitus or ischemic heart disease.  The Veteran underwent a VA examination in July 2013.  The examiner opined that the kidney cancer was not caused by any disease process such as diabetes mellitus, ischemic heart disease, or the combination of them together.  However, the examiner did not adequately opine as to whether the kidney cancer was aggravated by his service-connected diabetes mellitus and/or ischemic heart disease.  

In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Here, because there is no medical opinion addressing the aggravation aspect of the Veteran's kidney cancer claim, the Board finds that soliciting such an opinion is necessary to adjudicate this appeal.  

As noted above, when evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record suggests that the Veteran's service-connected disabilities affect his ability to work.  Accordingly, the issue of entitlement to TDIU has been raised by the evidence of record in this case, is inextricably intertwined with the service connection claim remaining on appeal, and appellate consideration of TDIU is deferred pending resolution of the service connection claim for kidney cancer.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Finally, any additional, pertinent VA treatment records should either be made accessible in an electronic file or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation as to the information or evidence needed to establish a claim for TDIU.  

2. Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the impact of his service-connected disabilities on his ability to work.  Provide him a reasonable time to submit this evidence.

3. Obtain all VA and private treatment records related to the Veteran's kidney cancer and associate those records with the claims file.  

4. After associating all outstanding records with the claims file, forward the Veteran's claims file to the July 2013 VA examiner, or if the examiner is no longer available, a suitable replacement, for an addendum opinion.  The claims file should be reviewed by the examiner.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not that the Veteran's kidney cancer was aggravated (i.e., permanently worsened) as a result of his service-connected diabetes mellitus and/or ischemic heart disease, to include the combined impact of these conditions.  If the examiner finds that the kidney cancer was aggravated by a service-connected disability, the examiner should indicate the degree of disability due to the aggravation.  

5. Then readjudicate his kidney cancer claim and consider whether entitlement to TDIU is warranted.  If the schedular criteria set forth in 38 C.F.R. § 4.16(a) (2013) are not met, refer the Veteran's TDIU claim to the Director of the Compensation and Pension Service for extraschedular consideration.  If the benefits sought on appeal are not granted in full, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


